Citation Nr: 1709472	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  06-28 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for back disability, to include as secondary to service-connected bilateral knee disabilities. 

3.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease (DJD left knee). 

4.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease (DJD right knee). 

5.  Entitlement to an initial evaluation in excess of 10 percent prior to September 27, 2013, and 20 percent beginning on September 27, 2013, for instability of the left knee. 

6.  Entitlement to an initial evaluation in excess of 10 percent for right knee patellar subluxation and instability. 

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1971 to March 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2006, August 2007, and January 2012 rating decisions of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a rating action dated August 2007, the RO granted service connection for degenerative joint disease of each knee, and assigned a 10 percent rating each.  In a February 2008 rating decision, the RO assigned separate 10 percent evaluations for instability of the left knee and for patellar subluxation and instability of the right knee.  In December 2010, the Board remanded the increased rating claims for his bilateral knee disabilities.  

In an April 2012 decision, the Board denied the claims for higher evaluations for the Veteran's service-connected bilateral knee disabilities.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated February 2013, granted a Joint Motion for Partial Remand (Joint Motion).  The Board remanded these claims in August 2013 and January 2016, and they have since been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Veteran last had an examination with regard to his knees in September 2013. 

The Board observes that a new precedential opinion that directly impacts the issues of entitlement to increased evaluations for degenerative joint disease of the right knee, patellar subluxation and instability of the right knee, degenerative joint disease of the left knee, and instability of the left knee, was issued by the Court.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  The September 2013 examination does not show compliance with Correia.  

The Veteran went to the emergency room at the Dallas VAMC in September 2016, and he sought treatment for worsening right knee pain and swelling.  He was assessed as having knee pain, and a right knee effusion.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  As the VAMC treatment records indicate the Veteran may have suffered an increase in symptomatology, the Board finds that a current examination would be helpful in resolving the issues raised by the instant appeal. 

Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above, and to obtain a more current evaluation of his current knee conditions.  

With regard to the Veteran's claims for entitlement to service connection for bilateral hearing loss and entitlement to service connection for a back disability, the Board finds the Veteran should be afforded another opportunity for an examination.  
 
In January 2016, the Board remanded the Veteran's claim, in part, for a VA examination.  A "Compensation and Pension Exam Inquiry" indicated that the Veteran failed to report for the scheduled VA examinations in October 2016.  In November 2016, the Veteran indicated that he missed the examination, and requested another exam, stating he would make this exam.  The Veteran's representative, VVA, submitted correspondence in February 2017.  VVA attempted to contact the Veteran by calling two phone numbers listed for him in VBMS, however the individual who answered stated that the wrong phone number had been dialed.  

There has been difficulty in getting in contact with the Veteran, but he has indicated willingness to attend an examination.  The Board will make one additional attempt to afford him with an examination as to these two issues.  

The Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is critical.  The Veteran is also advised that failure to report for any scheduled VA examination will result in his claim being decided based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to evaluate the service connected right knee and left knee conditions.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  

If the right knee or left knee cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

2.  Schedule the Veteran for appropriate VA examinations for his back and his bilateral hearing loss claims.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

(A)  The back examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's back disability was caused by or is aggravated by his service-connected bilateral knee disabilities or is otherwise etiologically related to his active service.  

(B)  The audiological examiner should identify any audiological disability.  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any audiological disability was incurred or aggravated by his active duty.  

A complete rationale should be provided for all opinions.

Should the Veteran fail to appear for the back examination, and/or the audiological examination, the examiner is asked to render an opinion based on review of the record.  

3.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



